DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/27/2022. In virtue of this request:
Claims 2 and 5 were previously canceled; 
Claims 6-7 are canceled; 
Claim 1 is currently amended; and thus, 
Claims 1, 3-4, and 8-20 are pending; 
Examiner Note: the status indicator for claim 3 is listed as “currently amended” however, it appears to be the claim status from previous amended claim set, as there appears to be no new amendments made to the claim; therefore, the examiner is treating the status of claim 3 as “previously present”. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Patent Document CN201910541248.1 filed on 06/21/2019 has not been received/retrieved by the office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0128155A1 hereinafter “Petluri” in view of US2018/0368219A1 hereinafter “Pickard” further in view of US2012/0326627A1 hereinafter “McDaniel”
Regarding claim 1, Petluri discloses a lighting apparatus comprising: 
a first LED module (¶28L6: LED light source [150A]) emitting a first light of a first color temperature (¶28L9-11: first type of LED source selected for their spectral power distribution (SPD) curve); 
5a second LED module (¶28L6: LED light source [150B]) emitting a second light of a second color temperature (¶28L9-11: second type of LED source selected for their spectral power distribution (SPD) curve); 
a third LED module (¶28L6: LED light source [150C]) emitting a third light of a third color temperature (¶28L9-11: third type of LED source selected for their spectral power distribution (SPD) curve); 
a driver (¶32L1: the LED driver [110]) for generating a first driving power, a second driving power, a third driving power respectively supplying to the first LED module, the second LED module and the third LED module (¶32L6-8: the LED driver selectively drives current to each of the first, second and third types of LED light source via respective first, second and third channel); and 
10a controller (¶35L8-10: the LED driver may be operated under control of a controller) for determining a power ratio among the first driving power, the second driving power and the third driving power (¶32L9-10: the current is selectively driven according to predefined power ratios according to the dimming level) corresponding to a mixed light with a target color temperature mixed by the first light, the second light and the third light, the mixed lights of different target color temperatures having chroma coordinates being within a predetermined chroma range. (¶28L15-20: the dimming color curve of the LED lighting system configured to fit the dimming color curve of an incandescent light source)
the predetermined chroma range is corresponding to a Planckian locus. (¶26L1-4: Panckian Locus (also referred to as “Black Body Locus”) is the path or locus that the color of an incandescent black body would take in particular chromaticity space as the black body temperature changes.)
Petluri does not explicitly disclose: 
the percentages of the Luminous flux of the first LED module, the second LED module and the third LED module are calculated based on following Formula 1:        
  
    PNG
    media_image1.png
    126
    473
    media_image1.png
    Greyscale
30, in the Formula 1, 
Yw1 is the percentage of the Luminous flux of the first LED module, 
Yw2 is the percentage of the Luminous flux of the second LED module, 
Yw3 is the percentage of the Luminous flux of the third LED module, 
16(xw1, yw1) is the color coordinates of the first LED module, 
(xw2, yw2) is the color coordinates of the second LED module, 
(xw3, yw3) is the color coordinates of the third LED module, and 
(x, y) is the color coordinates of the target color temperature.
	Petluri does disclose the lighting system can be designed and manufactured using a combination of different LED light source with desired SPD curve to provide a custom dimming curve (¶6L1-16) which can be calculated and designed using the various different formulate (as claimed in Pelturi in claims 3-6 for example) and that changes can be made by person ordinarily skilled in the art easily (¶87L1-4) 
	Furthermore, Pickard discloses a lighting system for generating tunable white light, wherein the system includes a plurality of LED string that generate RGB colors and driven to tune the generated light output. (abstract) Pickard further disclose light emitted by a light source may be represented by a point of a chromaticity diagram as a coordinate (¶34L1-6) and the resulting combined color may be calculated and determined by various formula as shown in Fig.7A-7B of Pickard for example. 
	Therefore, both Petluir and Pickard recognizes the combined color of the lighting system may be calculated and determined using mathematical relationship, and thus it would’ve been obvious to one ordinarily skilled in the art to modify either system to use the specific formula as claimed in claim 1. 
One of ordinary skill in the art would’ve been motivated because prior art of record has recognized the combined color is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Petluri in view of Pickard hereinafter “Petluri/Pickard” does not explicitly disclose: 
the controller has multiple chroma range options to select in addition to the Planckian locus, and further comprising a manual switch for a 10user to select one from the multiple chroma range options.  
McDaniel discloses a lighting system wherein, 
the controller has multiple chroma range options to select in addition to the Planckian locus (¶42L1-6: the system can produce a cumulative light output having CIE coordinates residing anywhere within or on the boundaries of triangle. The boundaries of triangle are referred to herein as cumulative emission boundaries) 
 a manual switch for a 10user to select one from the multiple chroma range options. (¶61L1-8: the system can be configured such that turning a knob or adjusting a sliding switch adjust the amount of current and/or voltage supplied to the LEDs, which in turn adjust the intensity of the lights emitted by the LED.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the LED system disclosed by Petluri/Pickard by including the concept of the cumulative emission boundaries and the knob or sliding switch to adjust said boundaries disclosed by McDaniel. 
One of ordinary skill in the art would’ve been motivated because this allow the user to change the intensity of the light easily and to produce cumulative emission of white light at at least three point on the CIE chromaticity diagram. (McDaniel ¶6) 
Regarding claim 3, Petluri/Pickard further in view of McDaniel hereinafter “Petluri/Pickard/McDaniel” discloses in Petluri the lighting apparatus of claim 2, wherein 
the chroma coordinates of 20different mixed lights with different target color temperatures are close to the Planckian locus within a predetermined threshold. (¶30L1-4: the dimming color curve of the LED lighting system configured to fit the dimming color curve of an incandescent light source) 
Regarding claim 4, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 3, wherein 
the predetermined threshold is less than 10% of a maximum range. (¶30L1-4: the dimming color curve of the LED lighting system configured to fit the dimming color curve of an incandescent light source) (Note: since the system fits the dimming color of an incandescent light source, the prior art discloses a system that matches the incandescent light perfect, thus within 10% threshold) 

Regarding claim 8, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 1, wherein 
the third LED module comprises a color LED device adding a color component to adjust the chroma coordinate of the mixed light. (¶83L1-8: the LED lighting system may include light source in which the LED may be coated with phosphor material depending on the desired spectral properties; LED can have an emitting peak wavelength in the region between 380 and 500nm, such as a typical blue LED)
Regarding claim 9, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 1, wherein multiple power ratios of the first driving power, the second driving power and the driving power are recorded in a memory device, the controller retrieves the power ratios and generates corresponding control signals to the driver to generate corresponding first driving 20powers, second driving powers, third driving powers for different target color temperatures. (¶32L10-13: the predefined power ratio may be stored locally in a memory of the LED driver or in an external memory accessible by the LED driver) 
Regarding claim 10, Petluri/Pickard/McDaniel discloses the lighting apparatus of claim 9, 
Petluri/Pickard does not explicitly disclose: 
for target color temperatures not having corresponding power ratios, multiple adjacent power ratios are retrieved to 25calculate the power ratio by the controller.  
McDaniel discloses a lighting system wherein 
for target color temperatures not having corresponding power ratios, multiple adjacent power ratios are retrieved to 25calculate the power ratio by the controller.  (¶62L1-10: the controller adjust the relative insanity of the LED within the system to produce a desired cumulative light output; the controller can implement a tuning algorithm to dial tune  specified color temperature.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the LED system disclosed by Petluri/Pickard by including the tuning disclosed by McDaniel. 
One of ordinary skill in the art would’ve been motivated because this allow the system to produce better color. 
Regarding claim 11, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 9, further comprising 
a wireless module for receiving a table containing power ratios corresponding to different target color temperatures, the controller uses the table to control the driver to generate the first 30driving power, the second driving power and the third driving power. (¶33L1-12: the communication device provides for wireless communication with a remote device; LED lighting system download or receive data, such as the new or updated predefined power ratio s from a remote device or system via the communication device, for storage in an accessible memory) 
Regarding claim 12, Petluri/Pickard/McDaniel discloses the lighting apparatus of claim 1, 
Petluri/Pickard does not explicitly disclose: 
a manual switch having multiple options corresponding to multiple target color temperatures, each option corresponds to one power ratio to be used by the controller.  
McDaniel discloses a lighting system comprising: 
a manual switch having multiple options corresponding to multiple target color temperatures, each option corresponds to one power ratio to be used by the controller.   (¶61L1-8: the system can be configured such that turning a knob or adjusting a sliding switch adjust the amount of current and/or voltage supplied to the LEDs, which in turn adjust the intensity of the lights emitted by the LED.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the LED system disclosed by Petluri/Pickard by including the knob or sliding switch disclosed by McDaniel. 
One of ordinary skill in the art would’ve been motivated because this allow the user to change the intensity of the light easily. 
Regarding claim 13, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 1, wherein 
the first LED module has multiple chroma coordinates under different intensities, the different chroma coordinates under different intensities are referenced when determining the power ratios. (¶74L10-14: the LED light source selected according to their maximum and minimum profiles of insanity of the spectral power as reflected in their SPD curve) 
Regarding claim 14, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 1, wherein a chroma measuring device is used for finding power ratios corresponding to different target color temperatures during manufacturing, the found power ratios are stored in a memory device used by 5the controller to determine the power ratios corresponding to target color temperatures. (¶74L1-14: a process of manufacturing a dimmable LED lighting system with incandescent style dimming; LED light source are selected based on their spectral power distribution curve; the SPD are selected so that the combination of the different type of LED source together model a dimming color curve that is characteristic of an incandescent light source when operated at predefined power rations there between over a dimming region) 
Regarding claim 15, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 1, wherein the driver comprises a PWM circuit for generating the first driving power, the second driving power and the third 10driving power based on duty ratios for turning on the first LED module, the second LED module and the third LED modules corresponding to the power ratios. (¶34L1-10: the LED driver drives each channel using pulse width modulation (PWM))
Regarding claim 16 Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 15, wherein 
multiple sequence orders are mixed for turning on the first LED module, the second LED module and the third LED 15module. (¶56L1-18: Table A of Fig.3D shows the results of various spectral characteristic of the LED lighting system at various predefined power ratios in the dimming region) 
Regarding claim 17, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 15, wherein the first LED module, the second LED module and the third LED module share the same PWM circuit (¶34L1-10: the LED driver drives each channel using pulse width modulation (PWM); as shown in Fig.2 for example) and only one of the first LED module, the second LED module and the third LED module is 20turned on at any given timing. (as shown in Fig.3D for example, when Ch-1 is 1.00 and Ch-2, Ch-3 are 0.00) 
Regarding claim 18, Petluri/Pickard/McDaniel discloses the lighting apparatus of claim 15, 
Petluri/Pickard does not explicitly disclose: 
the first LED module, the second LED module and the third LED module respectively have multiple LED devices, at least two LED devices from at least two of the first LED module, the 25second LED module, and the third LED module are turned on at a given timing.  
McDaniel discloses a lighting system comprising: 
the first LED module, the second LED module and the third LED module respectively have multiple LED devices, at least two LED devices from at least two of the first LED module, the 25second LED module, and the third LED module are turned on at a given timing.  (as shown in Fig.4A or Fig.4B for example) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the LED system disclosed by Petluri/Pickard by duplicating the number of LED devices in each module as disclosed by McDaniel. 
One of ordinary skill in the art would’ve been motivated because more LEDs in a module can produce more light output.  
Regarding claim 19 Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 1, wherein the power ratio corresponds to a first driving current, a second driving current and a third driving current continuously generated by the driver to drive the first LED module, the second LED module, and 30the third LED module (¶32L6-8: the LED driver selectively drives current to each of the first, second and third types of LED light source via respective first, second and third channel)
Regarding claim 20, Petluri/Pickard/McDaniel discloses in Petluri the lighting apparatus of claim 1, wherein a mixed color rendering index is also considered to determine the power ratio corresponding to the target color temperature.(¶35L1-10: the LED lighting system is configured with a general CRI of Ra that is greater than 80)
Response to Arguments
Applicant's arguments filed 06/27/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued McDaniel discloses in ¶61 “knobs/slider to adjust current and/or voltage supplied to the LEDs, which in turn adjust the intensities of the light emitted by the LEDs” which does not corresponds to the claim limitation “manual switches to select one from the multiple chroma range options” 
The examiner respectfully disagrees, as point out by the applicant, the knobs/sliders disclosed by McDaniel does indeed adjusts the intensity of the light emitted by the LEDs, McDaniel further discloses in ¶42 that the intensity of the LEDs is directly correlated to a “cumulative emission boundaries” (¶42L1-6: controlling the intensities of LEDs the system can produce a cumulative light output having CIE coordinates residing anywhere within or on the boundaries of triangle).
Thus, McDaniel discloses knobs/sliders to adjust the intensity of LEDs, which directly correlates to the cumulative emission boundaries; therefore, the knobs/sliders are used to adjust the “chroma range” as required by the claim. 
For the at least foregoing reason, all rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 5, 2022